                    Case 1:21-cv-00602-JL Document 1-1 Filed 07/15/21 Page 1 of 13


                                    THE STATE OF NEW HAMPSHIRE
                                                 JUDICIAL BRANCH
                                                    SUPERIOR COURT
 Grafton Superior Court                                                                       Telephone: 1-855-212-1234
 3785 Dartmouth College Highway                                                           TTY/TDD Relay: (800) 735-2964
 North Haverhill NH 03774                                                                    http://www.courts. state.nh.us
                                             SUMMONS
                                  HEARING SCHEDULED ON COMPLAINT
                                      FOR RESTRAINING ORDER

 Case Name:                 Katherine O'Brien v Lauren Rodier, et al
 Case Number:               215-2021-CV-00165
 A Complaint for Restraining Order has been filed against you in this Court. A copy of the Complaint is
 attached. You have a right to a hearing, which has been scheduled as follows:
 Hearing Type: Final Hearing 3785 Dartmouth College Highway
                                     North Haverhill NH 03774
 Date: July 23, 2021
                                     Location:
 Time: 10:00 AM
 Time Allotted: 30 Minutes
     At the start of the hearing, the Court will determine whether this will be an evidentiary hearing or a hearing
     conducted by offers of proof.
     • If conducted as an evidentiary hearing, you will be required to present testimony and/or exhibits in support
     of your position.
     • If conducted by offers of proof, you will be required to tell the Court what you or a witness would say if
     they testified at the hearing. All witnesses must be present in the courtroom when the offer of proof is
     made.

If a party does not appear at the hearing, the Court may consider that party to be in default, which means if
MaryAnn Richards; Lauren Rodier does not appear, the Court may find for Katherine O'Brien, and proceed
immediately to a hearing on the relief sought in the Complaint. If Katherine O'Brien does not appear, the
Court may dismiss the case.
The Court ORDERS that:
Immediate Action:   Katherine O'Brien shall immediately bring this Summons and the attached
                    Complaint to the Sheriffs Office so that it can make immediate service upon
                    MaryAnn Richards; Lauren Rodier.
ON OR BEFORE:
July 16, 2021                  Katherine O'Brien shall electronically file the return of service with this Court. Failure
                               to do so may result in this action being dismissed without further notice.
July 16, 2021                  MaryAnn Richards; Lauren Rodier shall electronically file an Appearance and
                               Answer or other responsive pleading with this Court. A copy of the Appearance and
                               Answer or other responsive pleading must be sent electronically to the party/parties
                               listed below.
Send copies to:
Katherine O'Brien-Homeless-General Delivery,
Littleton, N.H. 03561
Lauren Rodier-c/o 264 Cottage Street, Littleton,
N.H. 03561
MaryAnn Richards-c/o 264 Cottage Street,
Littleton, N.H. 03561

NHJB-2641-Se (07/01/2018)
                    Case 1:21-cv-00602-JL Document 1-1 Filed 07/15/21 Page 2 of 13


Important Notice to Lauren Rodier: If you do not comply with these requirements, the Court may consider
you to be in default and may make orders against you without your input.

If you will need an interpreter or other accommodations for this hearing, please contact the court immediately.
Please be advised (and/or advise clients, witnesses, and others) that it is a Class B felony to carry a firearm or
other deadly weapon as defined in RSA 625.11, V in a courtroom or area used by a court.


                                                             BY ORDER OF THE COURT
June 23, 2021                                                David P. Carlson
                                                             Clerk of Court
(466)




NHJB-2641-Se (07/01/2018)
                    Case 1:21-cv-00602-JL Document 1-1 Filed 07/15/21 Page 3 of 13




                                    THE STATE OF NEW HAMPSHIRE
                                               JUDICIAL BRANCH
                                                 SUPERIOR COURT
Grafton Superior Court                                                                    Telephone: 1-855-212-1234
3785 Dartmouth College Highway                                                        TTY/TDD Relay: (800) 735-2964
North Haverhill NH 03774                                                                 http://www.courts.state.nh.us
                                           KATHERINE O'BRIEN
                                       INSTRUCTIONS FOR SERVICE
                                      BY THE SHERIFF'S DEPARTMENT
Case Name:                  Katherine O'Brien v Lauren Rodier, et al
Case Number:                215-2021-CV-00165
Instructions for: Katherine O'Brien
The attached Summons must be sent to the Sheriffs Department immediately for service. Service must
be completed on or before July 16, 2021.

Further action is required by you
You must:
  • Mail or hand deliver the packets to the Sheriff's Department where the Defendant resides for
     service.

Sheriff Departments in New Hampshire:
Belknap County Sheriffs Department:                   Hillsborough County Sheriffs Department:
Carroll County Sheriff's Department:                  Merrimack County Sheriffs Department:
Cheshire County Sheriffs Department:                  Rockingham County Sheriffs Department:
Coos County Sheriff's Department:                     Strafford County Sheriffs Department:
Grafton County Sheriffs Department:                   Sullivan County Sheriffs Department:

*If one or more of the parties resides out of state, please click here for the requirements*

Service must be made upon the defendant before July 16, 2021. If the Sheriff is unable to complete service
by July 16, 2021, you will receive a "Notice of Incomplete Service" from the Sheriffs Department. You may
request that new paperwork be issued by electronically filing a Request for Documents. There is a fee for this
request.

The Sheriff will mail the 'Return of Service' to you. You must electronically file the 'Return of Service' form with
the court by July 16, 2021.
If service is not made as directed, no further action will occur and the case may be dismissed by the
court.
*Please note: The hearing date is July 23, 2021. This is the only notice you will receive*




NHJB-2641-Se (07/01/2018)
                   Case 1:21-cv-00602-JL Document 1-1 Filed 07/15/21 Page 4 of 13



                     Important Service Information for Sheriff
                                           Do not file this with the court
                           Provide this information to the appropriate Sheriff's Office.
                               See Instructions to Plaintiff for more information.
                                             PLEASE PRINT CLEARLY

Date:                                                    Case #:
Who are you requesting to be served?
Please provide whatever information you know
Name:
Address for service (no P.O. boxes):
                                                                 APT #:


Home phone #:                                      Cell phone #:
Sex: ❑ Male ❑ Female                               Race:
Last 4 digits of SS#: xxx-xx-                                                     0•:

Work name & address:


Special instructions for service (i.e. directions, best time to serve, cautions, etc.):



Vehicle description/license plate:


Your Information:
Name (please print):
Residential address:                                             Mailing address:



Phone number to contact you during business hours:
                                          Alternate #:

                                                                 Signature
           ♦ IN-HAND SERVICE WILL INCUR EXTRA COSTS DUE TO ADDITIONAL TRAVEL*
SHERIFF OFFICE USE ONLY: (This will vary by Sheriff's Office)
Fees Paid: $                        Cash #:                     Check#:
Id#:              Waiver:             Money Order#:                             Credit Card:
Sheriff File #                                                            Authorization #:


NHJB-2641-Se(07/01/2018)
                   Case 1:21-cv-00602-JL Document 1-1 Filed 07/15/21 Page 5 of 13


Instructions for filing the Return of Service:
If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourself in this action, go to the court's website: www. courts.state.nh.us, select the
Electronic Services icon and then select the option for a self-represented party.

     1. Select "I am filing into an existing case". Enter 215-2021-CV-00165 and click Next.
    2. When you find the case, click on the link follow the instructions on the screen. On the "What
       would you like to file?" screen, select "File Other Document" and choose "Return of Service".
    3. Scan the Return of Service packet and follow the instructions in the electronic filing program to
       upload the Return of Service to complete your filing.
    4. If the sheriff was unable to serve the paperwork, you can request new paperwork by filing a
       Request for Documents. On the "What would you like to file?" screen, select "File Other
       Document" and choose "Request for Reissued Summons" from the menu and upload the
       Request for Documents form.

FAILURE TO FILE THESE DOCUMENTS MAY RESULT IN YOUR CASE BEING DISMISSED.

June 23, 2021                                           David P. Carlson
Date                                                    Clerk of Court

You can access documents electronically filed through our Case Access Portal by going to
https://odypa.nhecourt.us/portal and following the instructions in the User Guide. In that process you
will register, validate your email, request access and approval to view your case. After your
information is validated by the court, you will be able to view case information and documents filed in
your case.




NHJB-2641-Se(07/01/2018)
                   Case 1:21-cv-00602-JL Document 1-1 Filed 07/15/21 Page 6 of 13




                                   THE STATE OF NEW HAMPSHIRE
                                              JUDICIAL BRANCH
                                                SUPERIOR COURT
Grafton Superior Court                                                            Telephone: 1-855-212-1234
3785 Dartmouth College Highway                                                TTY/TDD Relay: (800) 735-2964
North Haverhill NH 03774                                                         http://www.courts.state.nh.us
                                           NOTICE TO DEFENDANT

Case Name:                 Katherine O'Brien v Lauren Rodier, et al
Case Number:               215-2021-CV-00165

You have been served with a Complaint for Restraining Order which serves as notice that this legal
action has been filed against you in the Grafton Superior Court. Review the Complaint for
Restraining Order to see the basis for the claim.

Each Defendant is required to electronically file an Appearance and Answer with the court by July 16,
2021. You may register and respond on any private or public computer. For your convenience, there
is also a computer available in the courthouse lohby.

If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourself in this action, go to the court's website: www. courts.state.nh.us, select the
Electronic Services icon and then select the option for a self-represented party.
       1. Complete the registration/log in process. Click Register and follow the prompts.
         2. After you register, click Start Now. Select Grafton Superior Court as the location.
         3. Select "I am filing into an existing case". Enter 215-2021-CV-00165 and click Next.
         4. When you find the case, click on the link and follow the instructions on the screen. On the
            "What would you like to file?" screen, select "File Other Document." Follow the instructions
            to complete your filing.
         5. Review your Appearance and Answer before submitting it to the court.

IMPORTANT: After receiving your response and other filings the court will send notifications and
court orders electronically to the email address you provide.

IF YOU FAIL TO APPEAR AT THIS HEARING, THE COURT MAY MAKE ORDERS AFFECTING YOU
WITHOUT YOUR INPUT OR ISSUE A WARRANT FOR YOUR ARREST.

A person who is filing or defending against a Civil Action will want to be familiar with the Rules of the
Superior Court. This information is also available on the court's website: www.courts.state.nh.us.

Once you have registered and responded to the Complaint for Restraining Order, you can access
documents electronically filed by going to https://odypa.nhecourt.us/portal and following the
instructions in the User Guide. In that process you will register, validate your email, request access
and approval to view your case. After your information is validated by the court, you will be able to
view case information and documents filed in your case.

If you have questions regarding this process, please contact the court at 1-855-212-1234.


NH1B-2641-Se(07/01/2018)
                         Case 1:21-cv-00602-JL Document 1-1 Filed 07/15/21 Page 7 of 13

i


                                     THE STATE OF NEW HAMPSHIRE                                         Filed on 6-23-21
                                                       JUDICIAL BRANCH                                         --
                                                      http://www.courts.state.nh.us

    Court Name:
    Case Name:
    Case Number:
        (if known)
                                    COMPLAINT FOR RESTD A INING ORDER
    1. Plaintiffs Name(s)          I~,-( 4- 'LNJ Y I rP (-j I f t -e- ✓ t
           Residence Address
                                                 11
           Mailing Address (if different)                                             H
          Telephone Number (Home)              D 8 (o 51 0'3q                    (Mobile) 8 07 6 S( 0 917

    2. Dgfepdan 's Name(s)v~
                 Cf
                                                                                                                                      S
           Residence~ddreSS        .z & Ll
          Mailing Address (if different) L-


    3. What is your relationship to the defendant?               6VI `f          P d 1 vq-C- V- !--I Cct ✓-'e- C
                                                                                                               c,              UA    PiC
                                                                (Examples( neijhbor, co-worker, roothmate, acquaintance, etc.)
    In the space below, describe what happened to you and the reasons why you are requesting that the
    Court issue a restraining order against the defendant. Use a separate paragraph for each allegation.
    Be specific - include names, dates and places, etc.
    4. First thing that happened (in one sentence):
                                                                                                                                 cz vx n


                                                                                                                                 ~r %-~S
                                                                                                                                 elf t V-\0
    5                                        1i- ------4--m—N.                                                                   FF

                                                                                                                                     cd



    6. Third thing that happened ' one sentence):                                                                l
                 a k      tr                                                ve        vwt        a Cr e Ca- \
                     1                   d                           rvn a-       `                                       )'         4

                                I Xt/1                                                          a-                               f
    Continue on using separately numbered paragraphs (attach ad tional sheets if necessary).                         fe        e C_~
    NHJB-2980-Se (07/01/2018)                                  Page 1 d 2
         Case 1:21-cv-00602-JL Document 1-1 Filed 07/15/21 Page 8 of 13




 (   .e cz.        Ca vn,                                     cY c.—e-4~ `~-
     ~~`S            ~-p ,~ Ian       -~-L.s. Sa "-,e         cU5
i Vl
                 Case 1:21-cv-00602-JL Document 1-1 Filed 07/15/21 Page 9 of 13

                                                                                                                           e-
                                                                                                                          0 -
For the reasons stated in this Complaint, l request that the Court issue the following orders:
A. Descri         a orders you want the Court to make:
   1.EZ Restrain th~defendant from threatening, harassinC timidatin me, or interfering with my
   liberty. k v\ C k ~ i -n  ►~.-y vv~        k`C-M\      C-c-> f`~ 5
   2. fO Restrain the defendant from having any contact with me, whether in person or through third
   persons, including but not limited to contact by telephone, letters, fax, texting, social media, e-mail,
   the sending or delivery of gifts or any other method, unless specifically authorized by the court.
   3. ❑ Restrain the defendant from appearing in proximity to my residence, place of employment or
   school, or appearing at any other place where I may be.
   4. ❑ Restrain the defendant from entering in or on the premises (including curtilage) where I
   reside, except with a peace officer for the purpose of removing defendant's personal possessions.
   5. ❑ Restrain the defendant from taking, converting or damaging property in which I have a legal
   or equitable interest.
   6.V       Ex Parte Motion. See attached.




B. Al other relief the Court deems fair and just.
                            1




         K
             T
                     I    %' K   V      Iy         Y 1                                  Ob
                                                                        Signature of Filer
                                                                                                 6          Date
Name of Filer
                                                                            R D,3 (0 5 (     O   't 7
Law Firm, if applicable                Bar ID # of attorney             Telephone
   Igo r~55                                                                         I
Address                                                                 E-    it                        I          VI-7
                                                                                                            L 0

City                                 State
                                             H    Zip code




NHJB-2960-Se (07101/2018)                                     Page 2 of 2
             Case 1:21-cv-00602-JL Document 1-1 Filed 07/15/21 Page 10 of 13


                                     THE STATE OF NEW HAMPSHIRE                                                  Filed 6-23-21
                                            JUDICIAL BRANCH
                                               httpJ/www.courts.state.nh.us

 Court Name:
Case Name:                                   Ol bf ;" eO                                                                         _,j4 ,
Case Number:          215-2021-CV-165
(if known)
                                               EX PARTS MOTION

Filing Party Name: K ct.4-Ly' f ^-Q-                   n 16           -1
A. State the fpcts under oath involving the circumstances which establish that unless the ex parte relief is
   granted, Ito 4-tr rug b i b ,', n will, or is likely to, suffer immediate or irreparable harm or injury.
                           1-1




                                                                                                                                          VL




B. What ex parte orders do you want the court to make?
            4", e-D, L.'1-'p- S i -A=L         co;..L V-                    +                                       D


               CL CQ Rn V1                                                         '
                           w0a vvt cL A        t                          e • -t                        K-




                                                                            r




                                                            IF
                    .~           -           \, S                     -                                                   0 .~         i✓
      Ca                                   e                                           f,,L+
                                                                                           p
                                                                                                             t
                                                                                                             f
                                                                                                                     AJ              fec 1
       ev ~        c~ b                                    tai
NHJB4014-Se (07/01/2018)                              ` Page 1 of 2



                                                          S..                ~'              f
                                        V'` -e- S•               1 to                  ~-o       s ✓t        ,` C -, ~~          I    o
              Case 1:21-cv-00602-JL Document 1-1 Filed 07/15/21 Page 11 of 13




                                                       1
                                                       4                                          V'l    r      j

                                                  _. . _.._ .
Tt-t cx~...                                                             ✓i                                      rte. vN-~.

R           Wd NBC 1/1           CC vh, ~_           h~v v►~!                e~ /r~ LA- en o~
                      k        -t6                                                       /I       ~1
4-a I k             a~o,   Lo-                     gcx              j              li'4                        V—
                                                  OO    J
                                                                              PJ                        °       1,       ~-~`~~~
        `       tH"             S    j~                       r,✓            roc     5
                          ~~
            7
                                                                                   Cek                               /"
                                                                                                                      "J


                      Lvc) m a V7            wtct                                            4 PI            C-(XQ
                                      ~       {       ~                                      cc
                    LJOYACto                  d              ct7c-j.[

        cL-                    (k         c,

                                                  f-e~w                                                       c>od
    Ll-     oc                                                                                                  Cj11VI


                                          6c--,Q-c-k                    5q kd)                    'T- Lxotj
 +R                                  r                                       4-    ~-e                  cq,-7cLc,
                          5G                                    tC ,-~
                                                                                   te-joe-
                                                                                      )
                                                                                           ~


                                               y                                                  /-~
  `l                                      y                              C,                       ~~s
    l                                                    i                                                               11
                t                                                                                                    j


    Y4                                                                                   t
                                                                y       Mad
                Case 1:21-cv-00602-JL Document 1-1 Filed 07/15/21 Page 12 of 13

Case Name: _                      ., ,' c-e             66 J r% `C d) V 5 CAL w r
Case Number:



Filinq Party's Verification: I verify the truth and accuracy of all facts alleged within this document to
the best of my belief and further verify that all facts contained in this document are alleged in good
faith. By affixing my signature to this document I acknowledge my understanding that any false
statements made in this motion are punishable as perjury which may include a fine or imprisonment
or both.


For non a-filed cases:
I state that on this date I am ❑ mailing by U.S. mail, or ❑ Email (only when there is a prior
agreement of the parties to use this method), or ❑ hand delivering a copy of this document to:



Other party                                                     Other party's attorney

OR

For a-riled cases:
❑     I state that on this date I am sending a copy of this document as required by the rules of the
court. I am electronically sending this document through the court's electronic filing system to all
attorneys and to all other parties who have entered electronic service contacts (email addresses) in
this case. I am mailing or hand-delivering copies to all other interested parties.



                                                                       ~                         -23-
Name of Filer                                                   Signature of Filer                  Date
                                                                 8019 C05(           0SCT -7
Law Firm, if applicable         Bar ID # of attorney            Telephone


Address                                                              mail                             U rh
                                  t l
City                         State         Zip code


FOR COURT USE ONLY




NHJB-40WSe (07/01/2018)                                Page 2 of 2
                   Case 1:21-cv-00602-JL Document 1-1 Filed 07/15/21 Page 13 of 13




                                    THE STATE OF NEW HAMPSHIRE
                                           JUDICIAL BRANCH
                                                 SUPERIOR COURT
Grafton Superior Court                                                                       Telephone: 1-855-212-1234
3785 Dartmouth College Highway                                                           TTY/TDD Relay: (800) 735-2964
North Haverhill NH 03774                                                                   http://www.courts.state.nh.us

               ORDER ON COMPLAINT FOR EX PARTE RESTRAINING ORDER
Case Name:                  Katherine O'Brien v Lauren Rodier, et all
Case Number:                215-2021-CV-00165
Date Action Filed: June 23, 2021
After reviewing Plaintiff's complaint for an Ex Parte restraining order, the Court issues the following
order which shall remain in effect pending further order of the Court.
®         No Ex Parte relief is ordered at this time. The Clerk shall schedule a hearing with notice on
          Plaintiff's Request for Restraining Order.
❑         No Ex Parte relief is ordered. CASE DISMISSED without further hearing.
❑         The following orders are made on an Ex Parte basis:
          ❑       Defendant(s) shall not harass, threaten, intimidate or interfere with the liberty of the
          Plaintiff(s) or other household members.
          ❑      Defendant(s) shall not contact or attempt to contact the Plaintiff(s) whether in person or
          through third persons, including but not limited to contact by telephone, letters, fax, texting,
          social media, e-mail, the sending or delivery of gifts or any other method, unless specifically
          authorized by the court.
          ❑     Defendant(s) shall not appear within 100 feet of Plaintiff(s) residence, place of
          employment or school, or appear at any other place where the Plaintiff(s) may be.
          ❑       Defendant(s) shall not enter in or on the premises (including curtilage) where the
          Plaintiff(s) resides, except with a peace officer for the purpose of removing defendant's
          personal possessions
          ❑      Defendant(s) shall not take, convert or damage property in which the Plaintiff(s) have a
          legal or equitable interest
          ❑         Other




❑         The Clerk shall schedule a hearing with notice on Plaintiff(s)' request for an injunction within
          the next ten (10) days.

So Ordered
                                                                                  Honorable Lawrence A. MacLeod, Jr.
Date                                                          Presiding Justice          June 23, 2021


(466)
                                  Clerk's Notice of Decision
NHJB-4033-Se (07/01/2018)
                                  Document Sent to Parties
                                  on 06/23/2021
